Citation Nr: 1621594	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to November 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Veteran testified at a Board hearing.


FINDING OF FACT

The Veteran's current left shoulder disability had its onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder tendonitis with tear of the supraspinatus tendon have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran here contends that he currently suffers from a left shoulder disability that began during his active service.  A review of the medical and procedural history surrounding the Veteran's claim supports his contention.

With regard to his medical history, during his active service, the Veteran sought treatment for left shoulder pain beginning in late 2008.  He underwent physical therapy for his left shoulder.  Service treatment records reveal that the Veteran's condition deteriorated beginning in mid-2009.  From June 2009 onward, these records reflect diagnoses of left shoulder strain and left shoulder tendonitis.  An October 2009 MRI revealed that the Veteran had "mild acromioclavicular hypertrophic arthropathy" and that the Veteran had "a low grade articular surface partial thickness tear of the supraspinatus tendon."  

VA treatment records reveal that the Board began seeking treatment for his left shoulder by at least March 2012.  A VA physiatrist noted that the Veteran complained of bilateral shoulder pain, and that the Veteran was diagnosed as having a supraspinatus tear during his active service.  In April 2012, the Veteran was diagnosed with rotator cuff tendonitis, left greater than right.  The Veteran began physical therapy to treat his shoulder disability, and in August 2012, he was given a steroid injection in his left shoulder.  

At his April 2016 Board hearing, the Veteran discussed his in-service treatment for his shoulder, and the fact that his shoulder problems arose after his initial claim for service connection (a fact discussed in greater detail below).  The Veteran stated that he took over-the-counter medication to treat his shoulder post-service until seeking treatment from VA.  

As to the procedural history of the Veteran's claim, prior to his separation, the Veteran participated in a joint VA and Department of Defense disability evaluation program.  Despite the fact that the Veteran had been seeking treatment for his left shoulder, the Veteran's initial claim for VA compensation benefits filed in March 2009 did not include this issue.  The Veteran underwent a VA examination in March 2009; because the Veteran had not sought service connection for his left shoulder at that time, no findings as to any shoulder disability were recorded.  

The Veteran filed the claim at issue here in July 2010, which was still within one year of service.  The RO denied the Veteran's claim in September 2011 on the basis that the aforementioned March 2009 VA examination did not disclose any left shoulder disability.  After the Veteran perfected his appeal in July 2013, a February 2014 supplemental statement of the case noted the Veteran's post-service VA treatment, but continued to deny the Veteran's claim on the basis that there was no nexus between his post-service treatment and his active service.  

In light of the above summarized histories, the Board finds that each criterion for service connection is met here.  The Veteran's service treatment records detail his diagnoses of and treatment for a left shoulder disability, satisfying the in-service incurrence criterion.  His post-service VA treatment records detail continuing treatment for the Veteran's shoulder disability after his separation, satisfying the current disability criterion.  Finally, considering both that the VA treatment records diagnosed the Veteran with the same disabilities as his service treatment records (including tendonitis and a tear of the supraspinatus tendon) and considering the close proximity of time between the Veteran's separation and his post-service claim and diagnosis, the Board concludes that his current disability had its onset during and is related to his active service.  Resolving reasonable doubt in his favor, service connection for a left shoulder disability-best characterized as tendonitis with tear of the supraspinatus tendon-is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left shoulder tendonitis with tear of the supraspinatus tendon is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


